ON APPELLANT’S MOTION FOB REHEARING.
BEAUCHAMP, Judge.
Appellant has filed two instruments in this case, each of which is called a motion for rehearing. It will be sufficient if we simply refer to- the original opinion in the case covering every question presented in the motion for rehearing and which, in our opinion, requires no further discussion. However, complaint is made that this court apparently has given very little “credence” to his bills of exception. The bills were considered, *190as is shown by the opinion discussing them and we think they were carefully and fairly treated.
In his motion for rehearing appellant has very carefully and ably briefed the question raised by bill of exception No. 2, presenting his objections to the testimony which the prosecutrix gave concerning her conversations with her mother and grandmother. It is sufficient answer to say that the witness did not undertake to recount what that conversation was. She simply said, “and I told her what this defendant had done to me.” In her original hearing she also told the same thing to the jury. It was a proper inquiry as presented, and the authorities cited, the discussion given, and the argument' laid against them, treat the subject as though the witness had been permitted to tell the things which she said to her grandmother and to her mother, as well as the things they said to her. In the absence of this, the authorities are not applicable and the objection is not well taken.
We think bill of exception No. 3 presents no error and requires no further discussion.
Bill of exception No. 4 complaining that the State had failed to show that the offense was committed in Harris County is without merit, as fully discussed in the original opinion.
We have again considered appellant’s Bill of Exception No. 5, which is in a much confused condition. The bill itself is properly prepared and presented, but reflects considerable confusion in the procedure over what we believe to be a matter wholly immaterial to appellant’s defense of an alibi. We are unable to see any help or harm which the matters therein set out might have rendered either side. Certainly appellant cannot, with the minimum penalty, insist that there was anything prejudicial in the procedure. It did not go to the question of guilt. Complaint is only made that it is inflammatory. We do not so view it.
Appellant’s Bill of Exception No. 6 is properly considered on original hearing, which will be adhered to. Likewise, Bill of Exception No. 7 will call for no further discussion.
We concur heartily in the preliminary remarks in the concluding portion of appellant’s motion, and are thoroughly im*191pressed with the responsibility of our task which embraces as much the view of one litigant as of another. Any question of doubt in this case has been resolved in favor of appellant. His defense was an alibi. The jury passed on that. Their finding and the original opinion will not be disturbed.
Appellant’s motion for rehearing is overruled.